UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6076



BERNARD RAY RICHARDSON,

                                              Plaintiff - Appellant,

          versus


LARRY W. HUFFMAN, Director,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-747-R)


Submitted:   June 16, 1998                  Decided:   June 30, 1998


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Ray Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1994) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Richardson v.

Huffman, No. CA-97-747-R (W.D. Va. Dec. 9 and Dec. 17, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2